                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

 JAMES OSCAR KELLY,                             )
                                                )
              Plaintiff,                        )
                                                )            No.: 2:19-CV-009-TWP-MCLC
 v.                                             )
                                                )
 LISA ALLEN,                                    )
                                                )
              Defendant.                        )

                                          ORDER

       In accordance with the accompanying memorandum opinion, Plaintiff’s motion for status

[Doc. 9] is GRANTED to the extent that the Court will enter the memorandum opinion and this

order and this pro se prisoner’s civil rights action, filed pursuant to 42 U.S.C. §1983, is

DISMISSED for failure to state a claim upon which relief may be granted under § 1983 pursuant

to 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A).          Because the Court has CERTIFIED in the

memorandum opinion that any appeal from this order would not be taken in good faith, should

Plaintiff file a notice of appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24.

       The Clerk is DIRECTED to close the file.

       SO ORDERED.

       E N T E R:
                                              s/ Thomas W. Phillips
                                      SENIOR UNITED STATES DISTRICT JUDGE

 ENTERED AS A JUDGMENT
   s/ John L. Medearis
   CLERK OF COURT
